Citation Nr: 0026086	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a fractured nose.

2.  Entitlement to an initial compensable evaluation for the 
residuals of avulsion, nail and touchpad, left middle finger.

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities, under 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1955 to 
September 1957, and from August 1967 to February 1968.  This 
appeal arises from a rating decision of the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO), that, inter alia, granted entitlement to service 
connection and assigned noncompensable evaluations for 
fractured nose residuals and deformity of left middle finger, 
and denied entitlement to a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The service-connected residuals of fractured nose are 
asymptomatic.  

3.  The service-connected residuals of avulsion, nail and 
touchpad, left middle finger are manifested by a scar that is 
tender and painful on objective observation.

4.  The record contains no competent medical evidence to show 
that any symptoms of the veteran's service-connected 
disabilities adversely affected his employability during any 
period of time preceding the effective date of the 10 percent 
evaluation for the service-connected left middle finger 
disability awarded in this decision.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the residuals of nose fracture have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.31, 4.96, 4.97, 
Diagnostic Code 6599-6502 (1999).

2.  The criteria for the assignment of an initial 10 percent 
evaluation, and no greater, for the residuals of avulsion, 
nail and touchpad, left middle finger, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 4.118, 
Diagnostic Codes 5299-5226, 7804 (1999).

3.  The criteria for a 10 percent evaluation based on 
multiple, noncompensable service connected disabilities are 
not met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Initial Compensable Evaluations for 
Residuals
of Fractured Nose and Left Middle Finger Disability

The veteran has presented well-grounded claims for higher 
initial evaluations for his service-connected nose fracture 
residuals and left middle finger disability within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); see Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

The Board remanded the veteran's claims in January 2000 for 
further development, including the issuance of a statement of 
the case concerning the issue of a initial compensable 
evaluation for the service-connected left middle finger 
disability, and VA examination of both the left middle finger 
and fractured nose disabilities.  A review of the claims file 
shows that the requested development has been completed.  The 
RO issued a statement of the case concerning an initial 
compensable evaluation for the service-connected deformity of 
left middle finger in March 2000.  The veteran submitted a 
timely substantive appeal as to this issue later the same 
month.  The record also contains VA examinations for nose, 
sinus, larynx, and pharynx; and for hand, thumb, and fingers 
dated, respectively, in March 2000 and April 2000.  A 
supplemental statement of the case was issued to the veteran 
in June 2000, addressing all three issues and containing 
evaluation of the newly received medical evidence.  Hence, 
the Board finds that the RO has complied with the terms of 
the January 2000 Remand.

The Board also notes that the veteran may be receiving 
disability benefits from the Social Security Administration 
(SSA).  However, the medical evidence of record indicates 
that the veteran reported that he was found disabled due to 
his nonservice-connected heart condition.  Moreover, the RO 
has obtained VA and private hospital and outpatient treatment 
records identified by the veteran dated from June 1996 
through August 1999.  The notice letter from SSA, dated in 
January 1998, indicates that the veteran was found disabled 
in September 1997.  The veteran has not reported treatment 
for his left finger or fractured nose beyond August 1999.  It 
is thus not likely that records used by the SSA in 
determining the veteran's level of disability would portray a 
picture of disability involving the left finger or fractured 
nose that is different from that already reflected in the 
medical evidence present in the claims file.  Therefore, the 
Board finds it is not necessary for the purposes of 
adjudicating the present claims to obtain the SSA records. 

The facts relevant to the issues on appeal have been properly 
developed to the extent possible, as described above.  The 
Board finds that the statutory obligation of the VA to assist 
the veteran in the development of his claims has been 
satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.

Service connection for the residuals of a fractured nose and 
for a left middle finger disability was originally granted by 
the RO in July 1997 rating decision.  Noncompensable 
evaluations were assigned, effective in March 1997.  These 
evaluations have been confirmed and continued to the present.

The veteran has appealed the noncompensable evaluations.  He 
avers that he has trouble breathing through his nose, and 
that he has limited use of his left middle finger.  He 
further avers that he cannot bend his left middle finger.

A.  Nose Fracture Residuals

The current noncompensable evaluation for the veteran's 
service-connected nose fracture residuals was assigned under 
Diagnostic Code 6599-6502, for a disability of the nose rated 
analogous to deviation of the nasal septum.  See 38 C.F.R. 
§ 4.27.  Diagnostic Code 6502 affords a 10 percent evaluation 
for traumatic deviation of the nasal septum manifested by a 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  

The Board finds that a compensable evaluation is not 
warranted for the veteran's nose fracture residuals because 
his condition is asymptomatic.  VA and private hospital and 
outpatient records dated from June 1996 through August 1999 
show no treatment for the residuals of the nose fracture.  
The medical evidence does not show that any complained of or 
treated respiratory symptoms have been attributed to the 
service-connected nose fracture residuals.  Specifically, the 
records show complaints of difficulty breathing, treatment 
for cough and chest pain, and diagnosis of right pleural 
effusion with shortness of breath.  However, the medical 
evidence shows that these symptoms have been associated with 
conditions other than the nose fracture residuals.  
Complaints of difficulty breathing have been attributed to 
the recently diagnosed chronic obstructive pulmonary disease 
(COPD), for which service connection was denied in the 
January 2000 Board decision.  Complaints of coughing, chest 
pain, and the diagnosis of pleural effusion with shortness of 
breath were attributed to the veteran's nonservice-connected 
coronary artery disease, including the residuals of coronary 
artery bypass graft procedure, after which the veteran 
developed postpericardiotomy syndrome.

Moreover, a March 2000 VA examination report reveals no 
defects or deformities in the nose and nasal airway.  Rather, 
the examiner observed the nasal septum to be straight, and 
without polyps, cysts, growths, or tumors.  The nasal airway 
was found to be adequate and normal on both sides.  Results 
of a computed tomography (CT) scan evidenced normal sinuses 
with no nasal airway obstructions.  Mild left anterior 
ethmoidal and left frontal sinus mucosal thickening was 
observed, but with otherwise unremarkable paranasal sinuses.  
The examiner recorded an impression of no residuals, further 
opining that there exists no residual airway obstructive 
effect from the nasal fracture the veteran incurred during 
active duty.

There is no other medical evidence establishing that the 
veteran exhibits symptoms attributable to his service-
connected nose fracture residuals.  After consideration of 
the evidence, the Board finds that the veteran's service-
connected nose fracture residuals are asymptomatic.  Thus an 
initial compensable evaluation for this disability is not 
warranted.  The Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.  

B.  Left Middle Finger Disability

The noncompensable evaluation for deformity of the left 
middle finger was assigned under Diagnostic Code 5399-5226, 
by analogy to ankylosis of the middle finger, see 38 C.F.R. 
§ 4.27.  This was changed in the rating decision of May 2000 
to scar, residuals of avulsion, nail and touchpad, left 
middle finger, rated under Diagnostic Code 7805, for 
limitation of function caused by a scar, but the rating 
remained noncompensable.  

VA and private hospital and outpatient treatment records 
dated from June 1996 through August 1999 reflect no 
complaints of or treatment for the veteran's left middle 
finger whatsoever.  Nonetheless, on the basis of the April 
2000 VA examination, the Board finds that a compensable 
rating is warranted under Diagnostic Code 7804 for a scar 
that is superficial, tender, and painful on objective 
demonstration.  The April 2000 examination report reflects 
objective observations of a two-centimeter scar on the distal 
phalanx of the left middle finger, which the examiner found 
to be mildly to moderately tender.  Testing for strength and 
dexterity revealed the veteran was unable to grasp a heavy 
textbook and maintain his grip secondary to pain in the 
finger; and strength was found to measure 4 of 5.  The 
veteran further complained of pain on pushing and a sense of 
stinging on pulling, but no pain with twisting, probing, 
writing, or touching.  Two-point discrimination was 
maintained at less than 1/2 centimeter.  The criteria do not 
provide an evaluation greater than 10 percent under 
Diagnostic Code 7804.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

A separate, compensable evaluation is afforded for limitation 
of motion or function of the left middle finger attributable 
to the scar under Diagnostic Code 7805.  However, the medical 
evidence does not demonstrate that the movement of the left 
middle finger is restricted by the scar.  Rather, the April 
2000 report reflects findings of normal range of motion in 
the metacarpophalangeal, proximal interphalangeal, and distal 
interphalangeal joints, and that the veteran can bring the 
finger to within 1/2 centimeter of the palmar crease.  
Similarly, a separate compensable rating is not supported 
under Diagnostic Code 7803 for scars that are superficial, 
poorly nourished with repeated ulceration, as such 
manifestations have not been contended or shown.

Separate, compensable evaluations are also afforded for 
favorable and unfavorable ankylosis of the middle finger 
joint under Diagnostic Code 5226.  A note following 
Diagnostic Code 5226 indicates that extremely unfavorable 
ankylosis is to be rated as amputation of the finger under 
Diagnostic Codes 5152 through 5156.  These diagnostic codes 
pertain to the individual fingers and afford compensable 
evaluations that vary depending on the finger involved and 
whether it is on the major or minor hand.  

However, the medical evidence does not indicate that the 
assignment of separate, compensable evaluations for the 
veteran's left middle finger disability under these 
diagnostic codes is appropriate.  First, the medical evidence 
does not show that the veteran's left middle finger is 
impaired to a level comparable to ankylosis-either favorable 
or unfavorable.  Rather, the medical evidence does not 
establish that the veteran's finger is ankylosed at all.  VA 
and private hospital and outpatient treatment records dated 
from June 1996 through August 1999 reflect no complaints of 
or treatment for the veteran's left middle finger whatsoever.  
Moreover, as described above, the veteran has normal range of 
motion in his left middle finger.  The April 2000 VA 
examination report demonstrates that the veteran can bring 
the finger to within 1/2 centimeter of the palmar crease.  In 
addition, the examiner found functional range of motion-
including metacarpophalangeal, proximal interphalangeal, and 
distal interphalangeal joints-to be normal.

After review of the evidence, the Board finds that the 
initial assignment of a 10 percent evaluation under 
Diagnostic Code 7804 is appropriate.  However, for reasons 
described fully, above, the assignment of separate, 
compensable evaluations under Diagnostic Codes 5226, 5152 
through 5156, 7803, and 7805 are not warranted.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Because the record does not show that the scar is 
tender and painful on objective demonstration until the VA 
examination in April 2000, such a rating should be considered 
by the RO.

C.  Extra-Schedular Consideration under 38 C.F.R. § 3.321

The foregoing does not preclude the grant of a higher 
evaluation for the veteran's nose fracture residuals and left 
middle finger disability, however.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required treatment 
for these disabilities.  In addition, the Board cannot find 
medical evidence that the impairment resulting from these 
disabilities, alone, interferes markedly with the veteran's 
employment.  Rather, for the reasons noted above, the Board 
concludes that the impairment resulting from the service-
connected residuals of fractured nose are adequately 
compensated by the noncompensable schedular evaluation 
confirmed and continued by this decision.  The Board further 
concludes that the impairment resulting from the service-
connected left middle finger disability is adequately 
compensated by the 10 percent schedular evaluation awarded by 
this decision.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.  See also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Entitlement to 10 percent Evaluation Based on Multiple,
Noncompensable, Service Connected Disabilities.

The regulations stipulate that whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the rating 
schedule, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324 (1999).

As noted above, the veteran has appealed the denial of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities, under 
38 C.F.R. § 3.324.  The veteran is service-connected for the 
residuals of a nose fracture, and for the residuals of 
avulsion, nail and touchpad, left middle finger-both of 
which were initially evaluated at zero percent disabling.  
Thus, the Board notes, initially, that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107.

The Board has, by this decision, granted an initial 
compensable evaluation for the service-connected left middle 
finger disability.  Depending on the effective date 
established for the initial compensable evaluation for this 
disability, a claim under 38 C.F.R. § 3.324 may remain for 
any period of time during which the veteran's disabilities 
are both evaluated as zero percent disabling.

As explained above, this claim was previously remanded for 
further development.  The record reflects this development 
has been accomplished, and the facts relevant to these issues 
on appeal have been properly developed to the extent 
possible.  The Board finds that the statutory obligation of 
the VA to assist the veteran in the development of his claims 
has been satisfied.  38 U.S.C.A. § 5107(a).

As recounted above, the medical evidence of record 
demonstrates that the veteran's nose fracture residuals are, 
essentially, asymptomatic.  Respiratory symptoms documented 
in the medical evidence have been attributed to either the 
nonservice-connected heart condition or to COPD, for which 
service connection was denied in the January 2000 Board 
decision.  VA and private hospital and outpatient treatment 
records reflect no other complaints of, treatment for, or 
findings of nasal impairment attributed to the service-
connected nose fracture residuals.  Similarly, these records 
document no complaints of, or treatment for, left middle 
finger impairment.  As described above, the only 
documentation of left middle finger impairment is the April 
2000 VA examination report, which notes tenderness at the 
site of the residual scar with resulting pain, weakness, and 
loss of strength.  

Upon consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities for any period 
of time preceding the effective date of the initial 10 
percent evaluation for the service-connected left middle 
finger disability granted by this decision.  The record 
simply does not reflect that the veteran's service-connected 
residuals of fractured nose and residuals of avulsion, nail 
and touchpad, left middle finger interfered with his 
employment during any period of time that may precede the 
effective date of the grant of the initial 10 percent 
evaluation for the left middle finger disability.  Rather, 
the medical evidence demonstrates, essentially, no 
symptomatology from these conditions during such period of 
time.


ORDER

An initial compensable evaluation for residuals, fractured 
nose, is denied.

An initial assignment of 10 percent, and no greater, for the 
residuals of avulsion, nail and touchpad, left middle finger, 
is granted subject to controlling regulations governing the 
award of monetary benefits.

A combined rating of 10 percent for multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


